Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 4 recites “wherein the direct connection probe … with an indoor location and the hand hygiene threshold” appears to be missing limitation because it is unclear how does the hygiene threshold has anything to do with the beacon location. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-15, 17 and 19-20 is/are rejected under 35 U.S.C. 102 a(1) as being anticipated by Pi (US 2018/0151054).

Claim 1, Pi teaches a method for tracking hand hygiene in a bathroom (abstract), the method comprising: 
identifying a direct connection probe from a mobile device (par. 121: When user-transmitter 201 may be in sufficient proximity to an entry-sensor 206, then user-transmitter 201 may transmit a first-wireless-transmission 101 to entry-sensor 206); 
determining an identifier for the mobile device based on the direct connection probe (par. 122: first-wireless-transmission 101 may comprise transmitting a unique-user-ID 103 associated with that particular user 950); 
receiving sensor data associated with hand hygiene (par. 187: FIG. 1(e) may depict an exemplary embodiment of the soaping (i.e. lathering) phase, wherein user 950 may receive soap that may be dispensed from soap-dispenser 221. Such user 950 conduct may be observed (or optionally recorded) by the camera 215. This conduct user 950 may be validated as an appropriate soaping phase); 
matching the sensor data associated with hand hygiene with the identifier for mobile device (par. 230:  logging of the event may comprise inclusion of the following information: date of completion of the hand-washing-cycle 108, time of completion of the hand-washing-cycle 108, and information contained within the first-wireless-transmission 101 (e.g. unique-user-ID 103, user's name, and/or user's job title)); 
determining whether a hand hygiene threshold is met (par. 213: The pattern recognition algorithm may ask (compare) if those observed shapes and positions of observed objects sufficiently matches the ideal set of shapes and positions for the rinse phase. The ideal set of shapes and positions for the rinse phase may correspond to ideal hand rinsing of the imaginary user 950 conducting ideal hand rinsing); and 
generating a message indicative of whether the hand hygiene threshold is met (par. 232:  if the software (or controller-software) finds at least one error message entry or at least one log entry demonstrating a problem in the given hand-washing-cycle 108, then the software (or controller-software) may cause an operator-review-notification 177 message to be transmitted to the operator (e.g. in an email and/or text message)).

Claim 2, Pi teaches further comprising: storing data indicative of satisfaction of the hand hygiene threshold in memory (par. 301: After comparison, the pattern recognition algorithm may cause logging of compliant log entry or a non-compliant log entry).

Claim 3, Pi teaches wherein the direct connection probe is received at a hand hygiene dispenser (par. 244: As noted in method 100, first-wireless-transmission 101 may be sent to and target various target devices, including entry-sensor 206, at least one server 231, temporary-controller 240, entry-sensor 206, washer 210, camera 215, hand-dryer 226, wireless-router 250, operator-computing-device 260, user-computing-device 270, and the like.).
Claim 4, Pi teaches wherein the direct connection probe is received at a beacon associated with an indoor location and the hand hygiene threshold (par. 121: then user-transmitter 201 may transmit a first-wireless-transmission 101 to entry-sensor 206. Entry-sensor 206 may be located at an entrance 281 to hand-washing-compliance-area 280. Entrance 281 may be an access-point for user 950 to gain entry to hand-washing-compliance-area 280).

Claim 6, Pi teaches wherein the sensor data associated with hand hygiene includes inertial measurement data (par. 129: In some embodiments, heartbeat sensor 407 may also comprise vibration detection and/or motion detection via an accelerometer chip. Such vibration detection (motion detection) may aid in tracking user 950 motion and movement).

Claim 8, Pi teaches wherein the sensor data associated with hand hygiene includes valve operation data (par. 197: The means for dispensing soap may comprise a refillable soap reservoir, at least one dispensing valve and valve control means).

Claim 9, Pi teaches wherein the valve operation data is indicative of water flow (par. 162: user 950 making defined-washing-gestures 119 below a faucet of washer 210, may be recorded by camera 215 as both an appropriate hand-gesture and as occurring in an appropriate three dimensional location, such that camera 215 may cause a signal received by washer 210 for washer 210 to turn on the running of water).

Claim 10, Pi teaches wherein the valve operation data is indicative of soap flow (par. 28: may depict an exemplary embodiment of a soaping (i.e. lathering) phase, wherein the user receives soap that may be dispensed from a soap-dispenser, wherein this conduct data may be viewed (and sometimes recorded) by the camera and wherein this conduct data may be validated as an appropriate soaping phase).

Claim 11, Pi teaches further comprising: sending the message indicative of whether the hand hygiene threshold is met to the mobile device, a mechanical indicator, an audible indicator, or a display (par. 232: an operator-review-notification 177 message to be transmitted to the operator (e.g. in an email and/or text message) in a display).

Claim 12 is interpreted and rejected similar to claim 1. 

Claim 13 is interpreted and rejected similar to claim 1. 

Claim 14 is interpreted and rejected similar to claim 11. 

Claim 15 is interpreted and rejected similar to claim 2. 

Claim 17 is interpreted and rejected similar to claim 6. 

Claim 19 is interpreted and rejected similar to claim 8. 


Claim 20, Pi teaches an apparatus for tracking hand hygiene in a bathroom (abstract), the apparatus comprising: 
a valve configured to open a flow of water, soap, or disinfectant (Fig. 1c, washer 210 and soap-dispenser 221 inherently include valve for dispensing material); 
a sensor (camera 215) configured to collect sensor data for operation of the valve (par. 187: FIG. 1(e) may depict an exemplary embodiment of the soaping (i.e. lathering) phase, wherein user 950 may receive soap that may be dispensed from soap-dispenser 221. Such user 950 conduct may be observed (or optionally recorded) by the camera 215. This conduct user 950 may be validated as an appropriate soaping phase); 
a radio (Fig. 1a, sensor 206) configured to receive a direct connection probe from a mobile device (par. 121: When user-transmitter 201 may be in sufficient proximity to an entry-sensor 206, then user-transmitter 201 may transmit a first-wireless-transmission 101 to entry-sensor 206); and 
a controller configured to receive the sensor data for the valve and match the sensor data with an identifier for the mobile device based on the direction connection probe to determine whether a hand hygiene threshold is met (par. 113: each step within the washing area is monitored by the camera measuring hand gestures from soap dispending to scrubbing/washing hands to determine whether each step as compliant or non-compliant … par. 230:  logging of the event may comprise inclusion of the following information: date of completion of the hand-washing-cycle 108, time of completion of the hand-washing-cycle 108, and information contained within the first-wireless-transmission 101 (e.g. unique-user-ID 103, user's name, and/or user's job title)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pi in view of Maeda et al. (US 2021/0287520).

Claim 7, Pi does not teach further comprising: comparing the inertial measurement data to one or more predetermined patterns for hand hygiene.
In the field of endeavor, Maeda teaches a smart watch 1 includes a triaxial acceleration sensor 15 detects accelerations in X-axis, Y-axis, and Z-axis direction (par. 44).  A hand washing determination unit 102 determines that a pattern of accelerations in a plurality of directions satisfies a condition corresponding to the user's motion of rubbing palms for a predetermined period of time, that is, that the user has rubbed palms for the predetermined period of time, and determines that the user has started washing hands (par. 72).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pi’s system by including the method for comparing inertial data to predetermined patterns as taught by Maeda.  The motivation would be for enforce proper hand washing thereby eliminating spreading of diseases (Maeda par. 2-3). 

Claim 18 is interpreted and rejected similar to claim 7. 


Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/           Primary Examiner, Art Unit 2683